    Case: 1:18-cv-05492 Document #: 94 Filed: 11/12/19 Page 1 of 2 PageID #:723




                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,       Case No. 1:18-cv-5492
                        Plaintiff,
        v.                                      Magistrate Judge Sunil R. Harjani
 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,
                        Defendant.


                               JOINT STIPULATION OF FACT

       Plaintiff Wacker Drive Executive Suites, LLC (“Plaintiff” or “WDES”), individually and

on behalf of all others similarly situated, and Defendant Jones Lange LaSalle Americas (Illinois),

LP (“Defendant”), hereby stipulate and agree that the size of the putative class as described in the

First Amended Complaint is so numerous that joinder of all members is impracticable, thus

satisfying the numerosity requirement of Fed. R. Civ. P. 23(a)(1).


Date: November 12, 2019                              Respectfully Submitted,


s/ Anna M. Ceragioli                                 s/ Heather J. Nelson

Anna M. Ceragioli                                    Heather J. Nelson
STEPHAN ZOURAS, LLP                                  MORGAN LEWIS & BOCKIUS, LLP
100 N. Riverside Plaza, Suite 2150                   77 West Wacker Drive, 5th Floor
Chicago, IL 60606                                    Chicago, IL 60601
aceragioli@stephanzouras.com                         heather.nelson@morganlewis.com

ONE OF PLAINTIFFS’ ATTORNEYS                         ONE OF DEFENDANT’S ATTORNEYS
    Case: 1:18-cv-05492 Document #: 94 Filed: 11/12/19 Page 2 of 2 PageID #:723




                                 CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on November 12, 2019, I filed the attached with the

Clerk of the Court using the electronic filing system which will send such filing to all attorneys

of record.


                                                             s/ Anna M. Ceragioli
